Citation Nr: 0101227	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury with disruption of labyrinthine and cochlear 
function and history of headaches, dizziness and nausea, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1972 to January 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) which, in 
pertinent part, granted service connection for residuals of a 
head injury with disruption of labyrinthine and cochlear 
function and history of headaches, dizziness and nausea and 
assigned a 10 percent disability evaluation effective May 17, 
1993.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Headaches, due to head injury, are not accompanied by 
neurological disabilities referable to such disorder, and the 
veteran does not have multi-infarct dementia due to his head 
injury in service.  

3.  Objective evidence of peripheral vestibular pathology, 
due to head injury, is manifested by dizziness.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a head injury with headaches have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.3, 4.7 and Diagnostic Code 8045-9304 
(2000).  

2.  The schedular criteria for a separate 10 percent 
evaluation for disruption of labyrinthine and cochlear 
function and history of dizziness and nausea, with peripheral 
vestibular pathology, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and 
Diagnostic Code 8045-6204 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

I.  Historical Review

The veteran's service medical records indicate that he was 
admitted to a hospital in January 1978 with complaints of 
vertigo and vomiting.  A January 1978 hospital history and 
physical examination report noted that the veteran had 
slipped on the ice and hit the left side of his head.  The 
impression was probable basilar skull fracture, possibly 
through the ear with disruption of the labyrinth and cochlea.  
A January 1978 discharge summary noted that the veteran was 
felt to have fractured the temporal bone with involvement of 
the labyrinth and the cochlea.  A January 1978 radiological 
report, as to the skull, showed no definite evidence of 
fractures, increased intracranial pressure or abnormal 
intracranial calcifications.  A laminagram of the left 
petrous bone showed a fracture through the roof of the 
external auditory canal.  The facial nerve canal was intact.  
A subsequent January 1978 hospital report indicated a primary 
diagnosis of a skull fracture and secondary diagnoses of 
traumatic deafness of the left ear and traumatic 
labyrinthitis.  

Private treatment records dated in March 1979 indicated that 
the veteran was treated for a hearing disorder.  May 1979 VA 
ears, nose and throat and audiolgical examination reports 
referred to disorders other than a head injury.  

The veteran underwent a VA general medical examination in 
April 1983.  The impression included head injury with hearing 
impairment and tinnitus on the left as well as recurrent 
headaches.  VA treatment records dated from November 1983 to 
March 1984 referred to continued treatment.  A December 1984 
VA general medical examination report indicated an assessment 
which included post-traumatic migraine headaches.  

Private treatment records dated from May 1988 to October 
1992, indicated that the veteran was treated for multiple 
disorders.  VA treatment records dated from August 1993 to 
October 1993, including examination reports, also referred to 
continued treatment.  

Private treatment records dated from January 1994 to March 
1994 indicated that the veteran continued to receive 
treatment for disorders including complaints referable to his 
head injury.  A January 1994 report of a magnetic resonance 
imaging study of the veteran's brain from the Salisbury 
Imaging Center indicated, as to a conclusion, that there was 
a small focus of encephalomalacia in the anterior-inferior 
right temporal lobe, possibly related to the veteran's prior 
trauma with an otherwise negative study.  A January 1994 
report of an electroencephalogram from the Baptist Medical 
Center and Wolfson Children's hospital indicated an 
impression of a normal waking, drowsy and sleep state 
electroencephalogram.  A February 1994 electronystagmographic 
report from Baptist Medical Center indicated, as to a summary 
and conclusions, that the signs were compatible with the 
diagnosis of left peripheral vestibular pathology.  A March 
1994 statement from Joseph Fares, M.D., noted that the 
veteran was followed for dizziness and hearing loss in his 
left ear.  Dr. Fares indicated that the veteran's condition 
was compatible with the history of trauma to the left 
temporal bone and could be caused by such trauma.  

At an October 1994 hearing on appeal, the veteran testified 
that that he began having headaches in 1984.  He reported 
that the headaches lasted from about forty-five minutes to an 
hour and a half and that they would occur on a daily basis.  
The veteran further noted that he suffered from vertigo.  

In an April 1995 statement, James S. Atkins, M.D., reported 
that the veteran had complained of hearing loss, tinnitus and 
dizziness since his injury in service.  Dr. Atkins noted that 
the veteran had undergone multiple evaluations since that 
time including magnetic resonance imaging studies and 
electroencephalograms which had been returned as normal with 
the exception of some encephalomalacia in the anterior 
inferior right temporal lobe.  It was noted that an 
electronystagmogram had shown a significant left unilateral 
weakness and right directional preponderance which was 
consistent with an injury to the left temporal bone and inner 
ear.  Dr. Atkins indicated that he agreed that all of the 
veteran's symptoms were consistent with a left temporal bone 
trauma which the veteran suffered by history at the point of 
his out-processing from service.  

VA treatment records dated from May 1998 to October 1998 
referred to continued treatment.  The veteran underwent a VA 
ear examination in February 1999.  He denied any vertigo, but 
did report some difficulty with his balance if he turned out 
the lights and walked in the dark.  The diagnoses included 
left-sided sensorineural hearing loss which was consistent 
with the veteran injury in 1978 during service.  

The veteran also underwent a VA neurological examination in 
February 1999.  He reported that since his head trauma in 
service, he had been having headaches as well as persistent 
tinnitus of the left ear along with an imbalance sensation.  
The veteran indicated that the headaches had decreased in 
frequency and would only presently occur about once or twice 
per week and last about fifteen minutes up to forty-five 
minutes.  He stated that he would have to lie down when he 
had the headaches for that amount of time for them to go 
away.  The veteran noted that the headaches would occur 
whenever he was exposed to very bright lights while driving 
on the highway or if he became agitated or upset.  The 
examiner reported that the veteran was oriented to place, 
person and time and that he had good past and present memory.  
Deep tendon reflexes were normal and symmetrical in the upper 
and lower extremities.  Gait, stance, coordination and 
proprioception were normal.  There was no nystagmus and no 
sensory deficits.  The examiner indicated that the tympanic 
membranes appeared normal and the funduscopic examination was 
normal.  The diagnosis was post-traumatic migraine headaches 
without aura.  

In March 1999, service connection was granted for residuals 
of a head injury with disruption of labyrinthine and cochlear 
function and history of headaches, dizziness and nausea and a 
10 percent disability evaluation was assigned effective May 
17, 1993.  The 10 percent disability evaluation has remained 
in effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304 (governing dementia due to 
head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124(a), Diagnostic Code 
8045 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from March 1999 to April 1999 
referred to treatment for disorders other than the veteran's 
service connected residuals of a head injury.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 10 percent disability evaluation pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8045 (2000).  
The most recent February 1999 VA neurological examination 
report noted that the veteran's complaints included 
headaches.  The examiner noted that the veteran was oriented 
to place, person and time and that he had a good past and 
present memory.  There were no sensory deficits and the 
veteran's reflexes were normal and symmetrical in the upper 
and lower extremities.  Gait, stance, coordination and 
proprioception were all normal.  The diagnosis was post-
traumatic migraine headaches without aura.  The Board 
observes that the veteran's migraine headaches have clearly 
been associated with his brain trauma.  Further, there is no 
evidence of record indicating a diagnosis of multi-infarct 
dementia.  Absent such evidence, the appropriate schedular 
criteria noted above do not provide for the assignment of an 
evaluation greater than 10 percent for the veteran's service-
connected headaches as a residual of a head injury.  
Accordingly, an increased evaluation for residuals of a head 
injury with headaches is not warranted.  

However, a veteran may be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions"; such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. § 4.14.  Esteban v. Brown, 
6 Vet.App. 259, 262 (1994).  

As noted above, a January 1978 hospital report indicated a 
primary diagnosis of a skull fracture and a secondary 
diagnosis of traumatic labyrinthitis.  Further, a January 
1994 report of a magnetic resonance imaging study of the 
veteran's brain from the Salisbury Imaging Center indicated, 
as to a conclusion, that there was a small focus of 
encephalomalacia in the anterior-inferior right temporal 
lobe, possibly related to the veteran's prior trauma with an 
otherwise negative study.  A February 1994 
electronystagmographic report from Baptist Medical Center 
indicated, as to a summary and conclusions, that the signs 
were compatible with the diagnosis of left peripheral 
vestibular pathology.  

Dr. Atkins, in his April 1995 statement, summarized the 
findings pertaining to the veteran, noting that including 
magnetic resonance imaging studies and electroencephalograms 
had been normal with the exception of some encephalomalacia 
in the anterior inferior right temporal lobe.  However, an 
electronystagmogram had shown a significant left unilateral 
weakness and right directional preponderance which was 
consistent with an injury to the left temporal bone and inner 
ear.  Dr. Atkins concluded by agreeing that all of the 
veteran's symptoms were consistent with a left temporal bone 
trauma suffered in service.  

This evidence, showing neurological evidence, due to brain 
trauma, indicates that a separate rating may be assigned, 
based on the symptoms associated with the neurological 
findings.  See 38 C.F.R. § 4.124(a), Code 8045.  Since the 
veteran is already in receipt of a separate 10 percent rating 
for tinnitus, in addition to the 10 percent rating for 
headaches, the primary remaining symptom is vertigo.  
Peripheral vestibular disorders manifested by occasional 
dizziness warrant a 10 percent rating.  With dizziness and 
occasional staggering, a 30 percent rating is warranted.  
38 C.F.R. Part 4, Code 6204 (2000).  However, objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Id.  The findings 
demonstrated on the electronystagmographic report and the 
magnetic resonance imaging scan, particularly the 
electronystagmographic report, which specifically diagnosed 
peripheral vestibular pathology, meet this requirement.  

In evaluating the symptoms under this diagnostic code, the 
Board notes that at an October 1994 hearing on appeal, the 
veteran testified that that he suffered from vertigo.  On an 
ears examination in February 1999, he denied any vertigo, but 
did report some difficulty with his balance if he turned out 
the lights and walked in the dark.  However, on the VA 
neurological examination in February 1999, he reported that 
since his head trauma in service, he had experienced an 
imbalance sensation.  The examination did not note any 
abnormalities of gait, stance, coordination, or 
proprioception.  However, the veteran's consistent complaints 
of vertigo or imbalance sensations, coupled with the 
laboratory findings of pathology consistent with such 
symptoms, warrant a separate 10 percent rating, under 
diagnostic code 6204.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for residuals of a head injury with 
disruption of labyrinthine and cochlear function and history 
of headaches, dizziness and nausea is denied.  


A separate evaluation of 10 percent for peripheral vestibular 
pathology is granted, effective May 17, 1993, subject to 
regulations governing the payment of monetary benefits.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals



 

